IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                      NO. WR-41,121-03



                 EX PARTE STEVEN ANTHONY BUTLER, Applicant



ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS IN
     CAUSE NO. 511112-C IN THE 185 TH JUDICIAL DISTRICT COURT
                          HARRIS COUNTY

       Per curiam.

                                           ORDER

       In May 1988, a jury found Applicant guilty of the offense of capital murder. See

T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the statutory punishment

questions set out in Texas Code of Criminal Procedure Article 37.071, the trial court

sentenced Applicant to death.1 This Court affirmed Applicant’s conviction and sentence

on direct appeal. Butler v. State, 872 S.W.2d 227 (Tex. Crim. App. 1994). We denied

relief on Applicant’s initial post-conviction application for a writ of habeas corpus. Ex


       1
         Unless otherwise indicated, all references in this order to Articles refer to the Texas
Code of Criminal Procedure.
                                                                                  Butler - 2

parte Butler, No. WR-41,121-01 (Tex. Crim. App. Apr. 28, 1999) (not designated for

publication). We also ultimately denied relief on Applicant’s first subsequent application

for a writ of habeas corpus. Ex parte Butler, No. WR-41,121-02 (Tex. Crim. App. June

27, 2012) (not designated for publication).

       On August 29, 2018, Applicant filed in the trial court his second subsequent

application for a writ of habeas corpus. After reviewing the application, this Court

determined that the claim raised met the dictates of Article 11.071 § 5, and we remanded

the application to the trial court for a review on the merits. Ex parte Butler, No. WR-

41,121-03 (Tex. Crim. App. Sept. 18, 2019) (not designated for publication).

       It has been more than a year since we remanded the application to the trial court.

Accordingly, we order the trial court to resolve any remaining issues in the case within

180 days from the date of this order. The clerk shall then immediately transmit the

complete writ record to this Court. Any extensions of time shall be requested by the trial

judge, or on his or her behalf, and obtained from this Court.

       IT IS SO ORDERED THIS THE 13TH DAY OF JANUARY, 2021.

Do Not Publish